Judgment unanimously vacated on the law with costs to plaintiff and new trial granted on the issue of damages only. Memorandum: The jury’s award of damages was patently inadequate, based on the proof at trial of special damages and pain and suffering, and a new trial on the issue of damages is required (Ladd v Parkhurst, 87 AD2d 971). We have examined defendant’s,arguments on its appeal and find them to be without merit. (Appeals from judgment of Supreme Court, Niagara County, DiFlorio, J.— negligence.) Present—Dillon, P. J., Denman, Boomer, Pine and Balio, JJ.